In an action for judgment putting plaintiff into possession of described premises with defendant, so that plaintiff share with defendant the occupancy and use of said premises, judgment dismissing the complaint reversed on the law and the facts, with costs, and judgment directed for plaintiff on the law, with costs, adjudicating that she is entitled to possession of the premises jointly with defendant so long as defendant occupies the same pursuant to rights acquired by him by reason of a lease executed by Alfred R.'Infante to him, and enjoining defendant from interfering with such possession by plaintiff. The finding of fact that plaintiff took the position that she was not interested in possession of the premises but only in an accounting for the rent therefrom is reversed, otherwise the findings of fact implicit in the determination are affirmed. There is no proof in support of the defense of ratification. The statement in the letter of the employee of the then attorney for plaintiff cannot be construed to mean that plaintiff had waived her future interest in the house or had ratified the conduct of her husband, and the denial by plaintiff that she stated to the employee that she had no interest in the house and that her interest was only in an accounting stands undisputed. There is no showing that, by reason of the award of alimony in the judgment of separation, plaintiff forfeited any right she possessed as a tenant by the entirety. Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ., concur. [187 Mise. 9.]